Title: To James Madison from George W. Campbell, 6 June 1814
From: Campbell, George W.
To: Madison, James


        
          Monday. 6 June 14
        
        The enclosed letters were reced. yesterday from Mr. D. A. Smith of Baltimore; a gentleman of much respectability, according to information recd.; though of Federal politics. His letter is also enclosed. The letters, & Statements from England relate to the State of the market there & on the continent for our public Stocks &c. The information they contain appears the most to be relied on that has lately reached us. It is therefore, conceived, that under existing circumstances, they would merit the perusal of the President: for which purpose they are enclosed. They could not well be condensed or it would have been done. Enclosed herewith is also a short letter from Mr. Astor. He has been written to in conformity with the suggestion of the President. Submitted with very great respect
        
          G W Campbell
        
      